Per Curiam:
Judgment unanimously reversed upon the law and new trial granted, with fifteen dollars costs to appellant to abide the event.
Under section 532 of the Real Property Law (as added by Laws of 1920, chap. 930), an action at law may be maintained by one joint tenant or one tenant in common against another to recover his just proportion of the rent where the tenant sued has received more than his just proportion. While a court of equity also has jurisdiction in such a case, its jurisdiction is concurrent and not exclusive. (Joslyn v. Joslyn, 9 Hun, 388-390; Wright v. Wright, 59 How. Pr. 176, 184; Coakley v. Mahar, 36 Hun, 157; Maekotter v. Maekotter, 74 Misc. 214, 216; Minion v. Warner, 185 App. Div. 246, 247; 238 N. Y. 413, 417, 418.)
Tenants by the entirety come within the foregoing rule. (Matter of Goodrich v. Village of Otego, 216 N. Y. 112, 117.)
Present: Cropsey, Lazansky and MacCrate, JJ.